Townsend, Presiding Judge.
This court having, in Milam v. Adams, 101 Ga. App. 880 (115 S. E. 2d 252) affirmed the judgment of the trial court overruling the general demurrer to the petition, and that judgment having been reversed in Milam v. Adams, 216 Ga. 440 (117 S. E. 2d 343), the judgment of this court in Milam v. Adams, 101 Ga. App. 880, supra, is hereby vacated, and the judgment of the trial court overruling the general demurrer to the petition is reversed in accordance with the opinion of the Supreme Court.

Judgment reversed.


Carlisle, Frankum and Jordan, JJ., concur.